Citation Nr: 0810204	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  00-15 345	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.  He died in June 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was remanded by the Board in June 2001 to comply 
with the duty to notify and assist a claimant, including for 
written notice and for a medical opinion regarding the 
causation of the veteran's death.  The issue of entitlement 
to DIC under 38 U.S.C.A. § 1318 was again remanded by the 
Board in July 2003 for further notice and readjudication 
under the provisions of 38 C.F.R. § 3.22 that were in effect 
prior to January 21, 2000.  That notice and development was 
completed, and the case was returned to the Board.   (The 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1151 were addressed in a January 2003 Board decision)


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died on June [redacted], 1999, as a result of 
hyperkalemia, due to end stage renal disease, due to diabetes 
mellitus; other significant conditions contributing to death 
but not related to the cause of death were liver failure and 
peripheral vascular disease.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
30 percent disabling, and malaria, rated as noncompensably (0 
percent) disabling, for a combined disability rating of 30 
percent.

4.  The veteran was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death. 


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159 (2007); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters dated in October 2002, February 2004, and 
March 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim.  

In an April 2005 Statement in Support of Claim form and 
letter, the appellant wrote that she already sent all the 
information she had about the veteran, and did not know of 
any other relevant medical reports.  She requested that this 
case be brought to a successful conclusion.  The appellant's 
representative subsequently indicated in writings that no 
further argument or hearing was desired in this case. 

VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the evidence includes service medical records, private 
and VA medical records and hospitalization reports, private 
physician and lay statements, death certificate, medical 
articles, and the December 2001 medical opinion.  The 
evidence of record, which includes medical evidence that 
evaluated the status of the veteran's health before and at 
the time of his death and VA treatment, and prior to his 
death, are adequate for determining entitlement to DIC under 
the provisions of 38 U.S.C. § 1318.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  

In this case, the Board is satisfied that all relevant facts 
have been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and representative's 
arguments in support of her claim.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

DIC under 38 U.S.C.A. §1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though he died 
of non-service-connected causes, if the veteran's death was 
not the result of his own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to  
receive, compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period  
of at least 10 years immediately preceding death.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.

Prior to January 21, 2000, 38 C.F.R. § 3.22 provided for DIC 
under 38 U.S.C.A. 
§ 1318 if the veteran was in receipt of, or "for any reason" 
was not in receipt of, but would have been entitled to 
receive, compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  See 38 C.F.R. 
§ 3.22(a)(2) (1999).  A number of decisions of the United 
States Court of Appeals for Veterans Claims (Court) 
interpreting 38 U.S.C.A. § 1318(b) have found that a 
surviving spouse was entitled to demonstrate that, for 
purposes of 38 C.F.R. 
§ 3.22(a)(2) (1999), the veteran hypothetically would have 
been entitled to a different decision on a service-connected-
related issue, based on evidence in the claims file or in VA 
custody at the time of the veteran's death and under the law 
then applicable or subsequently made retroactively 
applicable.  See, e.g., Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998); Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), the 
Court held that the January 21, 2000, amendment to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to DIC claims made pursuant to 38 U.S.C. § 1318 is 
not applicable to claims filed prior to January 21, 2000.  In 
this case, because the appellant's claim for compensation 
under 38 U.S.C. § 1318 was received in August 1999, the Board 
will consider the appellant's claim of hypothetical 
entitlement to DIC pursuant to 38 U.S.C. § 1318.  

In this case, the Certificate of Death reflects that the 
veteran died on June [redacted], 1999, as a result of hyperkalemia, 
due to end stage renal disease, due to diabetes mellitus, all 
of which are non-service-connected disorders.  There is no 
evidence of record, to include the veteran's service medical 
records and post-service medical records, that the veteran's 
renal disease or diabetes mellitus were incurred in service 
or manifested within one year after discharge from service.  
Treatment reports from Mills Peninsula Hospital dated in 
February 1999 reflect a diagnosis of diabetes, renal failure, 
and congestive heart failure, and show histories of post-
service onset of these disorders.

At the time of his death, the veteran was service connected 
for PTSD, rated as 30 percent disabling from October 1997, 
and malaria, rated as noncompensably (0 percent) disabling, 
for a combined disability rating of 30 percent from October 
1997.  This evidence shows that the veteran was not in fact 
rated as totally disabled due to service-connected 
disabilities for 10 continuous years immediately preceding 
death, as required for DIC pursuant to 38 U.S.C. § 1318.  
Neither the appellant nor her representative has not alleged 
that any prior rating decision, including those assigning 
rating percentages for the veteran's service-connected PTSD 
and malaria, are clearly and unmistakably erroneous, and 
should be revised on that basis.  See 38 C.F.R. § 3.105 
(2007). 

With regard to a potential theory of hypothetical entitlement 
under 38 C.F.R. § 3.22 (1999), neither the appellant nor the 
representative has entered any discernable contention as to 
how the evidence shows that the veteran would have been rated 
as totally disabled (100 percent disability rating) due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.  She contends generally that 
medication (Trazadone) that VA prescribed the veteran for 
service-connected PTSD caused a liver disorder, and that 
liver dysfunction somehow contributed to the veteran's renal 
disorder and his death.  The weight of the competent medical 
evidence is against her claim.  For example, the December 
2001 VA reviewing physician's medical opinions were that 
medication (Trazadone) prescribed for PTSD did not 
substantially or materially contribute to the cause of the 
veteran's death, and that the veteran's death was due to 
(non-service-connected) renal disease caused by (non-service-
connected) long-term diabetes mellitus and (non-service-
connected) hyperlipidemia, with extensive vascular disease 
and insufficiency of the coronary, renal, and peripheral 
vasculature.  The VA physician specifically opined that it 
was unlikely that the medication, Trazadone that the veteran 
was taking for service-connected PTSD played a role in is 
death. 

The appellant's claim for compensation for additional 
disability or death, under the 38 U.S.C.A. § 1151 theory that 
medications that were prescribed by a VA physician hastened 
the veteran's death, was addressed and denied in a January 
2003 Board decision that was final when issued.  Likewise, 
the appellant's claim for service connection for the cause of 
the veteran's death under the theory that the PTSD 
medication, Trazadone somehow hastened the veteran's death 
was addressed and denied in a January 2003 Board decision 
that was final when issued.  38 U.S.C.A. § 7104 (West 2002).  

After a review of the evidence of record, the Board finds 
that the veteran was not rated totally disabled due to 
service-connected disabilities for a period of 10 or more 
years immediately preceding his death.  He was in receipt of 
a 30 percent disability rating for service-connected PTSD and 
malaria, and that effective only from 1997.  

The preponderance of the evidence demonstrates no other 
service-connected disabilities that would have been service-
connected so as to warrant a total (100 percent) disability 
rating for a period of 10 years immediately preceding the 
veteran's death, and does not raise a claim for an 
extraschedular rating, that is, a total rating based on 
individual unemployability due to service-connected 
disabilities, under 38 C.F.R. § 3.321(b)(2007).  The 
appellant's contentions to the effect that other medications 
for non-service-connected disorders prescribed by a VA 
physician - Lovastatin (Mevacor) in 1995 and Atorvastatin 
(Lipitor) - do not tend to show that the veteran would have 
been entitled to a total disability rating for service-
connected disabilities.  For these reasons, the Board finds 
that the criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met, including under a 
hypothetical entitlement theory.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107, 7104; 38 C.F.R. §§ 3.159, 3.102; 38 C.F.R. 
§ 3.22 (1999). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


